Order entered June 18, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01033-CV

   DEMETRA JEFFERSON WYSINGER FOR AND AS POA FOR DEMONDRIA
 JEFFERSON, TYSWAYLA MITCHELL, PRINCE LOUIS WYSINGER AND MINOR
                       CHILDREN, Appellants

                                              V.

GEICO COUNTY MUTUAL INSURANCE COMPANY, FARMERS INSURANCE, AND
               RON MONTGOMERY MOTORS, Appellees

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00628-E

                                          ORDER
       Before the Court is appellant’s June 4, 2018 motion to dismiss appeal as to Ron

Montgomery Motors only. Pursuant to Texas Rule of Appellate Procedure 42.1(a), we GRANT

the motion and DISMISS the appeal as to Ron Montgomery Motors. See TEX. R. APP. P.

42.1(a). The appeal as to Geico County Mutual Insurance Company and Farmers Insurance

remains pending and will be submitted in due course.


                                                     /s/   DAVID EVANS
                                                           JUSTICE